
	
		I
		111th CONGRESS
		2d Session
		H. R. 6314
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the nonreduction in pay from a position of
		  employment with the Federal Government for members of the Coast Guard Reserve
		  or the National Guard participating in homeland defense
		  missions.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Defense Operations Pay Equity
			 Act.
		2.Nonreduction in
			 pay for members of Coast Guard Reserve or National GuardSection 5538(a) of title 5, United States
			 Code, is amended—
			(1)by inserting after
			 title 10 the following: , under section 12301(d) of title
			 10, or under section 712(a) of title 14, or who is absent from such employment
			 pursuant to an order to full-time National Guard duty under section
			 502(f)(2)(A) of title 32,; and
			(2)by inserting after serving on active
			 duty the following: or full-time National Guard duty.
			
